Citation Nr: 1412821	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO. 09-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file the Board finds that further development is necessary prior to adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In accordance with the September 2011 Board remand instructions, the Veteran was afforded a VA examination in October 2011 to determine the nature and etiology of his acquired psychiatric disorder, to include as due to his service-connected tinnitus.  After review of the claims file and interview of the Veteran the examiner diagnosed the Veteran with depression due to general medical condition and determined that the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD).  He opined that the Veteran's tinnitus was less likely than not a causative factor in his depression.  He based this conclusion on the Veteran missing work due to his pulmonary issues, a lack of recorded psychological stress due to tinnitus, and the Veteran's own reports that his pulmonary issues are his primary concern.  The examiner also opined that:

"There are no mental psychiatric disorders due to service or proximately due to service, or due to or aggravated by tinnitus.  There is no aggravation of non-service-connected disorders by tinnitus."

The Board finds that the examiner's opinion is inadequate in regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  Specifically, the examiner does not supply any rationale to support his conclusion that none of the Veteran's mental disorders are due to service.  While the examiner did discuss the Veteran's in-service traumatic events and how they do not meet the DSM-IV criteria to support a diagnosis of PTSD, there is no discussion as to the relationship between these events and the Veteran's currently diagnosed disorders.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that an adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."); see also Nieves-Rodriguez, 22 Vet. App. at 304.  As such, the Board finds that remand is necessary to obtain an opinion that contains adequate supporting rationale.

Additionally, remand is necessary to obtain outstanding VA treatment records.  A July 2011 opinion from a VA psychologist reflects that she was currently the Veteran's treating physician.  The psychologist also refers to an April 2011 intake interview.  This record is currently not associated with the claims file.  Furthermore, at his June 2011 hearing before the Board, the Veteran and his representative asserted that he had been receiving treatment at the VAMC in Omaha.  These records are also absent from the claims file and as such the Board finds that remand is necessary to obtain them prior to adjudication.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding VA treatment records from the Omaha VAMC and associate them with the claims file.

2. Schedule the Veteran for an appropriate VA examination to diagnose and determine the etiology of any mental health disorders.  The claims file, including a copy of this remand should be reviewed and any medically indicated tests should be conducted.  For any diagnosed psychiatric disorder the examiner is asked to provide an opinion as whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by active service.  In rendering the requested opinion, the examiner should discuss the relevance, if any, of the Veteran's in-service traumatic events.  A full and complete rationale must accompany any opinion provided.

3. After completing the requested action, the RO should re-adjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


